                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION

JERREMY RAY                                              §

VS.                                                      §            CIVIL ACTION NO. 9:18-CV-168

J. WILSON, et al.,                                       §

                              MEMORANDUM OPINION AND ORDER

        Plaintiff, Jerremy Ray, an inmate currently confined at the Michael Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed a Motion

for Preliminary Injunction.

                                           Procedural Background

        Plaintiff originally filed suit in August of 2016 concerning defendants at the Telford Unit in

Civil Action No. 5:16cv115 (docket entry no. 1).1 Plaintiff filed a Notice of Change of Address on

August 24, 2017 in Civil Action No. 5:16cv115 informing the Court that he had been moved to the

Eastham Unit (docket entry no. 28). On October 10, 2017, while still incarcerated at the Eastham

Unit, plaintiff then filed a Motion Requesting Immediate Injunction and For Cause by Eastham Unit

Officials in the same civil action (docket entry no. 29). On March 26, 2018, plaintiff filed another

notice of change of address informing the Court he had been moved from the Eastham Unit to the

Michael Unit in Civil Action No. 5:16cv115 (docket entry no. 41).

        On August 7, 2018, the Court in Civil Action No. 5:16cv115 severed plaintiff’s Motion

Requesting Immediate Injunction and for Cause by Eastham Unit Officials and transferred venue to



        1
        Because the Telford Unit is located in Bowie County, Texas, venue in this case was proper in the
Texarkana Division of the Eastern District of Texas.
the Lufkin Division for the Eastern District of Texas as venue as to this motion was not proper in

the Texarkana Division.2 This severance and transfer resulted in the above-referenced civil action

no. 9:18cv168.

        Plaintiff’s Motion Requesting Immediate Injunction For Cause by Eastham Unit Officials

is now pending before this Court (docket entry no. 2).3 Plaintiff, however, is still presently

incarcerated at the Michael Unit.4

                                                      Discussion

        Plaintiff’s motion is governed by Rule 65 of the Federal Rules of Civil Procedure. A

temporary restraining order and/or preliminary injunction is typically granted, pending trial on the

merits, to prevent irreparable injury that may result before a dispositive trial. Shanks v. City of

Dallas, Texas, 752 F.2d 1092, 1096 (5th Cir. 1985). The measures are designed to protect, for

example, the status quo of the parties or the evidence the movant will need to use at trial to litigate

his claims. To grant or deny a preliminary injunction is within the discretion of the trial court. Apple

Barrel Productions, Inc. v. Beard, 730 F.2d 384, 386 (5th Cir. 1984).

        The Fifth Circuit has explained, however, that “[t]he transfer of a prisoner out of an

institution often will render his claims for injunctive relief moot.” Oliver v. Scott, 276 F.3d 736, 741

(5th Cir 2002); accord Hooten v. Jenne, 786 F.2d 692, 697 n. 6 (5th Cir. 1986) (per curiam). When

a motion for injunctive relief is moot, then dismissal of the claim is proper. Hooten, 786 F.2d at 697

n. 6.

        2
          The Eastham Unit is located in Houston County, Texas which is within the boundaries of the Lufkin
Division for the Eastern District of Texas.
        3
            The Clerk of Court entitled plaintiff’s motion as a Motion for Preliminary Injunction.
        4
            https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04896645.

                                                            2
       As previously stated, plaintiff is no longer incarcerated at the Eastham Unit. As such, his

motion for injunctive relief is moot.

                                             ORDER

       Based on the foregoing, Plaintiff’s Motion for Preliminary Injunction (docket entry no. 2) is

DENIED as MOOT and dismissal of this claim is proper. A Final Judgment will be entered

separately in accordance with this Memorandum Opinion and Order.


         So Ordered and Signed
         Nov 14, 2018




                                                3
